


Exhibit 10.1
AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
This Amendment no. 1 to the Advisory Agreement, dated as of November 8, 2011
(the “Advisory Agreement”), between KBS Real Estate Investment Trust, Inc., a
Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware
limited liability company (the “Advisor”), is entered as of March 20, 2012 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.
WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
waive certain performance fees payable to it by the Company and to forgive the
advance of certain funds by it to the Company pursuant to the Advisory
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor agree
to amend the Advisory Agreement as follows:
1.Waiver of the Performance Fee. Pursuant to Section 8.02(ii) of the Advisory
Agreement, the Advisor is entitled to receive a Performance Fee in relation to
the Company's investment in New Leaf‑KBS JV, LLC, subject to certain conditions
and restrictions, and as calculated in the Advisory Agreement. As of December
31, 2011, the amount of the Performance Fee payable by the Company to the
Advisor was approximately $5.4 million. With respect to the Performance Fee, the
Advisor, on behalf of itself and its affiliates, and its and their respective
successors and assigns, hereby waives the Company's obligation to pay the
Performance Fee, now or in the future, to the Advisor, resulting in a waiver of
fees by the Advisor of approximately $5.4 million. Moreover, as of the date
hereof, Section 8.02(ii) of the Agreement and all references thereto in the
Agreement shall be of no further force and effect.
2.Forgiveness of the Advance. Pursuant to Article 16 of the Advisory Agreement,
the Advisor agreed to advance funds to the Company for distributions upon the
terms set forth in Article 16 for the period from January 1, 2006 through August
31, 2010. As of December 31, 2011, the amount of the Advance was $1.6 million.
With respect to the Advance, the Advisor, on behalf of itself and its
affiliates, and its and their respective successors and assigns, hereby forgives
the $1.6 million of funds advanced to the Company in full, resulting in a
forgiveness by the Advisor of approximately $1.6 million of debt. Moreover, as
of the date hereof, Article 16 of the Agreement and all references thereto in
the Agreement shall be of no further force and effect.
3.Ratification; Effect on Advisory Agreement.
(a)Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.
(b)Effect on the Advisory Agreement. On and after the date hereof, each
reference in the Advisory Agreement to “this Agreement,” “herein,” “hereof,”
“hereunder,” or words of similar import shall mean and be a reference to the
Advisory Agreement as amended hereby.
Signature page follows.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.


KBS REAL ESTATE INVESTMENT TRUST, INC.


By:  /s/ Charles J. Schreiber, Jr.
            Charles J. Schreiber, Jr., Chief Executive Officer
 
KBS CAPITAL ADVISORS LLC


By: PBren Investments, L.P., a Manager


        By: PBren Investments, LLC, as general partner


               By:  /s/ Peter M. Bren
                      Peter M. Bren, Manager
 
By: Schreiber Real Estate Investments, L.P., a Manager


        By: Schreiber Investments, LLC, as general partner


               By:  /s/ Charles J. Schreiber, Jr.
                      Charles J. Schreiber, Jr., Manager





